El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte Municipal de' Caguas, Juan Pereira "Velez, casado con Carmen Muñoz Villafañe, promovió información *35en 25 de agosto de 1919 para acreditar la posesión de nna finca rústica de 16 cuerdas de terreno radicada en el barrio de Beatriz de aquel término municipal, cuya finca habían ad-quirido ambos consortes en el año Í917 de Blas Rivera Rosado y María Jurado por título de compraventa.
Al escrito inicial de la información fue acompañada una certificación del Tesorero áe Puerto Rico, su fecha 15 de agosto de 1919, expresiva de que en el reparto de contribu-ciones del municipio dé Caguas, año económico de 1919-20. aparecía como contribuyente Blas Rivera Rosado por una propiedad radicada en el ■barrio Beatriz de dicho municipio, con cabida de 16 cuerdas de terreno, valorada en $290 y un bohío en $20.
Admitida y tramitada la información ofrecida, la Corte Municipal de C ’aguas dictó resolución final en 2 de octubre de 1919 mandando se inscriba en el registro el derecho de posesión de la finca de que se trata a favor de Juan Pereira Yélez,.sin perjuicio de tercero de mejor derecho, y el regis-trador denegó la inscripción por áiedio de nota de octubre 8, 1919, que dice así:
“Denegada la inscripción del documento que precede y extendida en su lugar anotación preventiva durante el término de 120 días a favor de Juan Pereira Yélez por la razón siguiente: porque de la cei’tifieaeión del Tesorero de Puerto Rico expedida en 15 de agosto de 1919, consta que paga la contribución a título de dueño por la finca descrita en dicho documento, Blas Rivera Rosado, persona dis-tinta del promovente Juan Pereira Yélez, y porque éste no dió cum-plimiento al apartado 2o. de la regla 4a. del artículo 391 de la Ley Hipotecaria dando conocimiento a aquel o a sus herederos de la tra-mitación del expediente a fin de que manifestara si tenía algo que oponer a su inscripción.”
Fué presentado nuevamente' al registro el expediente po-sesorio para que se convirtiera en inscripción definitiva la anotación preventiva extendida en el registro, con un affidavit en el que Blas Rivera- Rosado declara ante el Juez de Paz de Aguas Buenas que vendió a Juan Pereira Yélez el predio *36de terreno objeto de la información, que aparecía amillarado a su nombre en el reparto de contribuciones sobre la pro-piedad del año fiscal de 1919-20; que el expediente había sido promovido por Juan Pereira Vélez con conocimiento del de-clarante, puestos ambos de acuerdo para que la finca pudiera ser inscrita, y que lejos de tener que hacer oposición a la tra-mitación de dicho expediente está conforme con que se ins-criba sin dificultad alguna en el registro de la propiedad.
El registrador denegó la conversión solicitada por medio de nota de 11 de noviembre de 1919, del tenor siguiente:
“Denegada la conversión en inscripción definitiva de la anota-ción preventiva a que se refiere la nota anterior, por no haber sido subsanado el defecto que la motivó, toda vez que el affidavit No. 460 suscrito en Aguas Buenas por Blas Rivera Rosado el día 8 de no-viembre actual ante el Juez de Paz de dicho pueblo, es insuficiente por las razones que siguen.- porque determinando los artículos 391 y 392 de la Ley Hipotecaria el procedimiento a que han de ajustarse las informaciones posesorias de que trata el artículo 390 del citado cuerpo legal, no es dable al interesado o a su abogado recurrir a procedimientos extraños a dicha ley, como se hace en este caso, de-clarando por medio die dicho affidavit la persona de quien procede el inmueble, cuando la citación de la misma debió haber sido orde-nada por la corto municipal que conoció del expediente, para que oyendo a dicha persona si tenía algo que oponer a su inscripción, la ordenara de novo, una vez subsanado el defecto que motivó su de-negación; y además, porque la presentación de un affidavit no es la manera adecuada de subsanar un defecto existente en un docu-mento público, según lo tiene declarado repetidas veces la Hon. Corte Suprema de Puerto Rico.”
La anterior nota ha sido recurrida para ante esta Oorto Suprema y a ella, por tanto, hemos de contraernos para la consideración del recurso, por ser jurisprudencia-ya estable-cida en repetidas decisiones por esta Corte Suprema que cuando se presenta al registro de la propiedad un documento para la inscripción y es denegada sin que la parte recurra contra la denegatoria dentro del término legal se entiende que la consiente, pero si la parte presenta de nuevo el documento *37acompañado de otros que a su juicio subsanan los defectos se-ñalados por el registrador y éste insiste en' su negativa, la parte interesada podrá recurrir para ante esta Corte Su-prema, limitándose el recurso a discutir si los defectos seña-lados en la primera nota consentida fueron o no debidamente subsanados. Behn v. El Registrador de la Propiedad, 21 D. P. R. 513.
Entendemos que el defecto apuntado por el registrador en su nota de 8 de octubre de 1919 no fué debidamente subsa-nado pues el procedimiento empleado por el recurrente para subsanar la falta de certificación sobre reparto de contribu-ciones no es el apropiado. Este Tribunal tiene resuelto que el affidavit es principalmente para fines de la corte, pudiendo usarse para otros objetos cuando la ley expresamente lo per-mite. Sucesores de Andrea & Cía., S. en C. v. El Registrador de la Propiedad, 20 D. P. R. 421, y Delgado v. El Registrador de Caguas, 22 D. P. R. 125.
No existe precepto legal alguno que permita el affidavit para suplir en un expediente posesorio la falta de cumpli-miento de la regla 4ª. del artículo 391 de la .Ley Hipotecaria.
Por las razones expuestas es de confirmarse la nota re-currida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y HutcMson.